Citation Nr: 0807984	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-44 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
epididymitis, right testicle.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1961 to March 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision by the RO which granted 
service connection for epididymitis of the right testicle 
with a noncompensable rating, and a December 2004 decision by 
the RO which granted an increased initial rating of 10 
percent for epididymitis of the right testicle.  

By a May 2007 action, the Board remanded this case for 
additional development.  The requested development has been 
accomplished, and the case has been returned to the Board for 
further consideration of the appeal.


FINDINGS OF FACT

The evidence of record indicates that the veteran's 
epididymitis of the right testicle is manifested by chronic 
pain with occasional debilitating flare-ups.  He does not 
experience lethargy or weakness; he has no problems passing 
urine; he experiences no dysuria, no urgency, no stress 
incontinence, and no urge incontinence; he has had no history 
of recurrent urinary tract infection, renal colic or bladder 
stones, or acute nephritis; he had not been hospitalized for 
any urinary tract disease, has had no catheterization of the 
bladder, and no dilation of the urethra or any drainage 
procedures; he has never had any trauma or surgery affecting 
his penis or testicle; he does not have erectile dysfunction; 
and his daily activities are not restricted.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for service-connected epididymitis of the right testicle have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.20, 4.71a, 
Diagnostic Code 5003, 4.115a, 4.115b, Diagnostic Code 7525 
(2007), 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Here, the veteran is challenging the initial evaluation 
assigned following the award of service connection for 
epididymitis of the right testicle.  The Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Once the veteran disagrees with an initial determination, 
other provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. §§ 3.103(b)(1), 3.159(c), 19.29 (2007); Dingess, 19 
Vet. App. At 490-91; See also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Thus, VA's duty to notify for this 
claim has been satisfied.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA 
examinations relating to his claim for service connection for 
epididymitis of the right testicle during April 2004.  He was 
provided an additional VA examination relating to his claim 
of increased initial rating for epididymitis of the right 
testicle during September 2007.  The veteran has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.  Therefore, no 
further development action is warranted. 

II.  The Merits of the Veteran's Claim

The veteran contends that his service-connected epididymitis 
of the right testicle is more severely disabling than 
currently rated. The Board notes that the veteran was 
initially awarded a noncompensable rating, but after receipt 
of the veteran's notice of disagreement, the RO granted an 
increased initial rating of 10 percent by a December 2004 
rating decision.  Because this is not the maximum benefit 
allowable by law and the veteran has indicated in his 
substantive appeal that the new rating does not satisfy his 
appeal, the increased initial rating issue remains before the 
Board.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2007).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

At the VA examination in April 2004, in connection with his 
claim of service connection, the veteran reported that he had 
been experiencing pain in the right testicle radiating into 
his groin either brought on or worsened by intercourse or 
pressure, wearing tight shorts, or horseback riding.  To some 
extent he has mild pain in the right groin continually.  At 
the September 2007 VA examination in connection with his 
claim of initial increased rating, the examiner elicited more 
detailed facts from the veteran.  The veteran reported that 
he experienced no lethargy or weakness.  He passed urine 
twice at night and every three hours during the day with no 
hesitancy and a good stream.  He experienced no dysuria, no 
urgency, no stress incontinence, and no urge incontinence.  
He had no history of recurrent urinary tract infection, renal 
colic or bladder stones, or acute nephritis.  He had not been 
hospitalized for any urinary tract disease, has had no 
catheterization of the bladder, and no dilation of the 
urethra or any drainage procedures.  He had never had any 
trauma or surgery affecting his penis or testicle.  He did 
not have erectile dysfunction, but he does take Levitra for 
enhancing his erection.

The veteran was 64 years old at the time of the examination.  
He complained of pain in the (right) testicle of 6 on a scale 
of 10 with sexual activity.  He experienced pain of 6 on a 
scale of 10 all the time without medication, and with 
medication 3 on a scale of 10.  He had been advised to wear a 
jockstrap, but it pinched him when sitting and he stopped 
wearing it.  He reported that he had worked for four years 
after service as a clothing store manager; then he worked for 
Xerox and retired after 27 years.  He was not working at the 
time of the examination, and he said that his daily 
activities were not restricted.

The examiner observed that the veteran's phallus was not 
distorted.  His testicles were normal in size, but the right 
one was slightly enlarged and tender.  The epididymis was 
tender on the right.  His prostrate was smooth with no 
nodules, and the testes were firm.  A February 2006 
ultrasound of the testes showed bilateral hydroceles, a left 
scrotal cyst, and mild right acute epididymitis.  The 
examiner diagnosed the veteran with mild right testicular 
epididymitis.

The RO in its first April 2004 decision rated the veteran's 
epididymitis of the right testicle as noncompensable under 
Diagnostic Code 7525, for "chronic epididymo-orchitis."  
Under 38 C.F.R. § 4.115b, Diagnostic Code 7525, chronic 
epididymo-orchitis is rated as urinary tract infection as 
follows:

Recurrent symptomatic infection (requiring 
drainage/frequent hospitalization greater than two 
times/year, and/or requiring continuous intensive 
management) is rated 30 percent disabling.

Long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive 
management is rated 10 percent disabling.

See 38 C.F.R. § 4.115a (2007).
In a May 2004 statement in support of his appeal for a higher 
initial rating, the veteran said that his right testicle 
condition kept him in constant pain, and when the pain flared 
up there was little he could do to get any relief.  The pain 
would shoot up into his abdomen, and it was a sharp pain.  
When such flare-ups occurred, he did not go out or walk 
around much, and doing any kind of labor was unbearable.  
Based on these statements and supportive outpatient treatment 
reports, in its December 2004 decision the RO granted an 
increased initial rating of 10 percent based on the nature 
and extent of the pain reported by the veteran and his 
statement as to how flare-ups affected his daily activities.

Because the veteran's symptoms did not meet the criteria for 
a compensable 10 percent rating under Diagnostic Code 7525 
for chronic epididymo-orchitis/urinary tract infection (he 
does not require long-term drug therapy, 1-2 hospitalizations 
per year and/or intermittent intensive management) pursuant 
to 38 C.F.R. 4.20 (2007), the RO rated the veteran's right 
testicle disability analogously under Diagnostic Code 5003 
for arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a (Diagnostic 
Code 5003).

The Board has additionally considered the criteria utilized 
for rating disorders of the genitourinary system, but finds 
none that would result in a compensable evaluation based on 
the veteran's epididymitis of the right testicle.  For 
instance, there is no indication that the epididymitis causes 
or is directly associated with renal dysfunction, voiding 
dysfunction, obstructed voiding, urinary frequency, or 
urinary tract infection, which are the ways genitourinary 
problems are generally rated. 38 C.F.R. §§ 4.115a, 4.115b 
(2006).

Therefore, the Board concludes that the criteria for an 
initial rating higher than 10 percent for epididymitis of the 
right testicle have not been met.  The evidence of record 
indicates that, while the veteran does experience a chronic 
pain with occasional debilitating flare-ups, he does not 
experience lethargy or weakness; he has no problems passing 
urine; he experiences no dysuria, no urgency, no stress 
incontinence, and no urge incontinence; he has had no history 
of recurrent urinary tract infection, renal colic or bladder 
stones, or acute nephritis; he had not been hospitalized for 
any urinary tract disease, has had no catheterization of the 
bladder, and no dilation of the urethra or any drainage 
procedures; he had never had any trauma or surgery affecting 
his penis or testicle; and he does not have erectile 
dysfunction.  His daily activities are not restricted.  
Inasmuch as the veteran's epididymitis of the right testicle 
would be noncompensable under any of the diagnostic codes for 
genitourinary disorders, the Board concurs with the RO's 
having accorded a 10 percent rating pursuant to the analogous 
diagnostic code for arthritis, 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).

Finally, the Board has considered the doctrine of reasonable 
doubt; however, since the preponderance of the evidence is 
against the claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a higher initial rating have not been met since 
the time that the veteran was awarded service connection in 
April 2004.  A "staged rating" is not warranted.

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for his condition, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.


ORDER

An initial rating higher than 10 percent for epididymitis, 
right testicle, is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


